Citation Nr: 1123975	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include arthritis.

2.  Entitlement to service connection for left hip disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in April 2009.

In December 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right hip disability and left hip disability, which includes arthritis.

The Board observes that the Veteran's representative claimed a new theory of entitlement to service connection in its April 2011 Written Brief Presentation.  Specifically, the representative stated that the Veteran's right and left hip disabilities are related to her service-connected residuals of right ankle sprain.

Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the RO did not develop, nor did the Board discuss in its April 2009 remand, the Veteran's claim under the theory of secondary service connection, since this theory was not raised until April 2011.  The Board notes VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Since the theory of secondary service connection has just recently been raised and has not been addressed by the RO, the Board finds that additional development is necessary fully assist the Veteran.

Therefore, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Given the specific circumstances of this case, the Board believes such an opinion is necessary to resolve the claim.

In addition, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Lastly, the Board notes that the claims file does not contain the Veteran's DD Form 214 (or equivalent documentation corresponding to her discharge from active duty).  In light of the need to return the case for additional development, the AMC/RO should obtain the Veteran's DD Form 214 or equivalent documentation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should take appropriate action to obtain the Veteran's DD Form 214 (or equivalent documentation corresponding to her discharge from active duty).

2.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Wm. Jennings Bryan Dorn VA Medical Center since May 2008.

3.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of her claimed right and left hip disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right hip disability is proximately due to or the result of her service-connected residuals of right ankle sprain?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right hip disability has been aggravated by her service-connected residuals of right ankle sprain?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

c)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's left hip disability is proximately due to or the result of her service-connected residuals of right ankle sprain?

d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's left hip disability has been aggravated by her service-connected residuals of right ankle sprain?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



